Cite as 2016 Ark. App. 474


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-16-500



                                                  Opinion Delivered: October   19, 2016
STASIA SCARVER

                                APPELLANT APPEAL FROM THE PULASKI
                                          COUNTY CIRCUIT COURT,
V.                                        ELEVENTH DIVISION
                                          [NO. 60JV-14-1652]


ARKANSAS DEPARTMENT OF HUMAN HONORABLE PATRICIA JAMES,
SERVICES AND MINOR CHILDREN  JUDGE

                                  APPELLEES
                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                        RAYMOND R. ABRAMSON, Judge

        Stasia Scarver appeals from the March 9, 2016 order of the Pulaski County Circuit

 Court terminating her parental rights to her sons, L.G. (DOB: 10-09-12) and C.G. (DOB:

 10-05-13).1 Scarver’s counsel has filed a no-merit brief pursuant to Linker-Flores v. Arkansas

 Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme

 Court Rule 6-9(i), asserting there are no issues of arguable merit to support the appeal and

 requesting to be relieved as counsel. The motion is accompanied by an abstract and

 addendum of the lower court’s proceedings and a brief which explains why none of the trial

 court’s rulings present a meritorious ground for appeal. The clerk of this court notified


        1
          The parental rights of the children’s father, Derrick Garner, were also terminated,
 but he is not a party to this appeal.
                                  Cite as 2016 Ark. App. 474

Scarver that she had the right to file pro se points for reversal under Arkansas Supreme Court

Rule 6-9(i)(3), but she did not do so.

       On December 9, 2014, the Arkansas Department of Human Services (DHS) placed

an emergency hold on L.G. and C.G., after their parents had been arrested and charged with

domestic battery. Scarver was also charged with aggravated assault for allegedly swinging a

hammer at the children’s father.2 Though Scarver indicated to the Family Service Worker

(FSW) that she would no longer be interacting with Garner, immediately upon leaving the

DHS office, she was observed picking him up at a local gas station.

       On February 9, 2015, the circuit court entered an order that Scarver had given birth

since the last hearing and that the child had been placed for adoption through a private

agency. The order further reflected that Scarver had been complying with the case plan and

court orders, and the goal was reunification. Scarver also agreed to participate in the Zero

to Three program, which would offer her extended benefits, such as more frequent visitation

with her children and more services, but that would also require her to work a more

intensive case plan. The court accepted the stipulation that L.G. and C.G. were dependent-

neglected, and adjudicated them as such.

       On March 11, 2015, the court held a Zero to Three review hearing. At that hearing,

Scarver testified that she and Garner had been involved in another violent incident where

he broke into her home, stole her phone, and choked her because he thought she was seeing




       2
           Both children were present at the time of the incident.

                                               2
                                  Cite as 2016 Ark. App. 474

someone else.3 The court ordered that the case continue as scheduled. On April 22, 2015,

the court held another Zero to Three review hearing and found that Scarver’s compliance

was sporadic and that she had made no progress since the previous hearing.

       DHS filed a petition for termination of parental rights on August 18, 2015, after

Scarver had been arrested for aggravated assault, battery, and endangering the welfare of a

minor. In the petition, DHS alleged the following grounds for termination: (1) that other

factors or issues arose subsequent to the filing of the original petition that demonstrated that

return of the juveniles to Scarver would be contrary to their safety, health, and welfare and

that despite the offer of appropriate family services, Scarver had manifested the incapacity

or indifference to remedy the subsequent issues or factors that prevented the return of the

juveniles to her custody, see Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) (Repl. 2015); and

(2) that Scarver had subjected her children to aggravated circumstances, specifically because

there is little likelihood that services to the family will result in reunification, see Ark. Code

Ann. § 9-27-341(b)(3)(B)(ix)(a).

       On October 7, 2015, the court held a permanency-planning hearing and changed

the goal to termination and adoption. The termination hearing was set for January 20, 2016;

it was then continued to February 10, 2016.

       On January 25, 2016, DHS filed an amended petition for termination of parental

rights alleging the additional ground that the children had been out of the custody of the




       3Scarver subsequently recanted her story, admitting that she sought out his attention
by luring him to her house under the false pretenses that she was bleeding and losing her
baby, and then made false accusations against him for battery after he declined her advances.

                                                3
                                 Cite as 2016 Ark. App. 474

parent for twelve months and, despite a meaningful effort by DHS to rehabilitate and correct

the conditions that caused removal, the conditions had not been remedied by the parent

pursuant to Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a).

       On February 10, 2016, the court held the termination hearing, and found that

termination of parental rights was in the children’s best interest and that three statutory

grounds had been proved. The order terminating Scarver’s parental rights was entered on

March 9, 2016. This appeal follows.

       An order terminating parental rights must be based on clear and convincing evidence

that termination is in the child’s best interest. Ark. Code Ann. § 9-27-341(b)(3)(A). In

determining whether termination is in the child’s best interest, the circuit court must

consider the likelihood that the child will be adopted if the termination petition is granted

and the potential harm, specifically addressing the effect on the health and safety of the child,

caused by returning the child to the custody of the parent, parents, or putative parent or

parents. Ark. Code Ann. § 9-27-341(b)(3)(A)(i)&(ii) (Repl. 2015).

       Additionally, DHS must prove at least one statutory ground for termination by clear

and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3)(B). Clear and convincing

evidence is defined as that degree of proof that will produce in the fact-finder a firm

conviction as to the allegation sought to be established. Dinkins v. Ark. Dep’t of Human

Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). This court does not reverse a termination order

unless the circuit court’s findings were clearly erroneous. Meriweather v. Ark. Dep’t of Health

& Human Servs., 98 Ark. App. 328, 255 S.W.3d 505 (2007). In determining whether a




                                               4
                                  Cite as 2016 Ark. App. 474

finding is clearly erroneous, an appellate court gives due deference to the opportunity of the

trial court to judge the credibility of witnesses. Dinkins, supra.

       In this case, the court’s findings supporting termination of Scarver’s parental rights

was not clearly erroneous. Forensic psychologist Dr. Paul Deyoub testified that his

psychological evaluation of Scarver indicated that she had borderline intellectual functioning

with an IQ of 77 and had significant test scores indicating depression, personality

maladjustment, and aggressive behavior. He also noted her dependence on her children’s

abusive father and found that the inadequate efforts she had made to detach herself from the

relationship were due to her personality disorder.

       FSW Willie Baker testified that the children had been in foster care for over a year,

and that despite the services offered to Scarver, she had taken little advantage of them. He

testified that he believed termination of parental rights was in the best interest of the children

because Scarver was incarcerated and had not demonstrated her readiness to parent.

       Scarver also testified at the hearing and said she had no plan for the return of her

children to her care because she thought it was a foregone conclusion. Angela Brown, an

adoption specialist, testified that the children were very adoptable based on their

characteristics and the number of families who would potentially adopt the children.

       With respect to the trial court’s determination that it was in C.G. and L.G.’s best

interest to terminate Scarver’s parental rights, Brown’s testimony that there was a likelihood

that the children would be adopted was sufficient evidence of this factor; Scarver’s continued

instability in her own life including subsequent arrests and noncompliance with the case

plan, as well as the fact the children had been continually exposed to domestic violence,


                                                5
                                Cite as 2016 Ark. App. 474

demonstrated the risk of potential harm. Therefore, the court’s best interest finding was not

clearly erroneous.

       One ground is sufficient to support the termination of parental rights. Geatches v.

Ark. Dep’t of Human Servs., 2016 Ark. App. 344. The trial court found by clear and

convincing evidence that DHS had established three statutory grounds. One of the grounds

found by the circuit court was that other factors or issues arose subsequent to the filing of

the original petition that demonstrated that return of the juveniles to Scarver would be

contrary to their safety, health, and welfare and that despite the offer of appropriate family

services, Scarver had manifested the incapacity or indifference to remedy the subsequent

issues or factors that prevented the return of the juveniles to her custody. Ark. Code Ann.

§ 9-27-341(b)(3)(B)(vii)(a).

       Scarver admitted having continued interactions with the children’s abusive father,

including fabricating a story that he broke into her apartment and physically attacked her.

After the adjudication, she was subsequently arrested and faced multiple counts of aggravated

assault, second-degree battery, and criminal mischief. Because we find no clear error with

the trial court’s finding on this count, it is unnecessary to address the other two grounds.

       In the argument section of the brief, counsel has listed three adverse rulings in this

case apart from the court’s termination decision. We note, however, that counsel omitted

one—an evidentiary ruling in which the circuit court overruled an objection made by the

mother’s counsel on the basis of relevance. However, as we explained in Houseman v.

Arkansas Department of Human Services, 2016 Ark. App. 227, 491 S.W.3d 153,

       Even if an adverse ruling is omitted from a no-merit brief in a termination case, we
       may affirm if the ruling would clearly not constitute a meritorious ground for appeal.

                                              6
                                 Cite as 2016 Ark. App. 474

       Hughes v. Ark. Dep’t of Human Servs., 2010 Ark. App. 526, at 5–6 (citing Sartin v.
       State, 2010 Ark. 16, 362 S.W.3d 877); see Sartin, 2010 Ark. 16, at 8, 362 S.W.3d at
       882 (noting the inherent differences between civil and criminal law regarding
       burdens of proof and standards of review, and holding that a no-merit brief that does
       not address an adverse ruling in a criminal case does not satisfy Ark. Sup. Ct. R. 4–
       3(k)(1) and must be rebriefed). In termination cases, “through de novo review for
       clear error, the appellate court will review all of the evidence presented for error,
       resolving all inferences in favor of the appellee.” Sartin, 2010 Ark. 16, at 7, 362
S.W.3d at 881 (citing Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d
286 (2001)).

Id. at 10, 491 S.W.3d at 159–60.

       Here, the adverse ruling that was not addressed is clearly not meritorious and so we

need not send the case back for rebriefing. Counsel’s brief adequately explains the other

adverse rulings.

       After reviewing the record and counsel’s brief, we agree with counsel that an appeal

from the circuit court’s decision to terminate Scarver’s rights would be wholly without

merit. We are satisfied counsel has complied with the requirements of Linker-Flores, supra,

and this court’s rules, and none of the adverse rulings provide a meritorious basis for reversal.

We therefore affirm the termination of Scarver’s parental rights, and we grant counsel’s

motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and KINARD, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       No response.




                                               7